Citation Nr: 0919667	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1955.

This case comes to the Board of Veterans' Appeals (the Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Lincoln, 
Nebraska, which denied the Veteran's claim of TDIU.  

In his April 2006 substantive appeal (VA Form 9), the Veteran 
requested a hearing before the Board.  In a form received on 
April 25, 2006, the Veteran indicated that he no longer 
wanted a hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: 
residuals of cold injury, right foot, rated as 30 percent 
disabling; residuals of cold injury, left foot, rated as 30 
percent disabling; residuals of cold injury, right hand, 
rated as 30 percent disabling; residuals of cold injury, left 
hand, rated as 20 percent disabling; bilateral hearing loss 
rated as 40 percent disabling; and tinnitus rated as 10 
percent disabling.  A combined 90 percent disability rating 
is in effect.

2.  The medical and other evidence of record demonstrate that 
the Veteran's service-connected disabilities, alone, render 
him unable to secure or follow a substantially gainful 
occupation.    






CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

After having carefully reviewed the record, the Board has 
concluded that the notice and duty to assist requirements of 
the VCAA have been satisfied with respect to the issue on 
appeal. The Board observes that the Veteran was informed of 
the relevant law and regulations pertaining to his claim in a 
November 2005 letter from the RO, which specifically detailed 
the evidence required to establish eligibility for TDIU.  

In a March 2006 VCAA letter, the Veteran was further notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  In short, the Board concludes that the provisions 
of the VCAA have been complied with to the extent required 
under the circumstances presented in this case.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the Introduction, the 
Veteran withdrew his request for a personal hearing with the 
Board.    

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2008).  The Court noted the 
following standard announced by the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the Veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that Veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and a combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).

For the above purpose of one 60 percent disability or more, 
or one 40 percent disability or more in combination, the 
following will be considered as one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular- renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  Id.

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

Schedular basis

The Veteran served during the Korean War where he sustained 
frostbite to his feet and hands while serving on guard duty.  
The Veteran is service-connected for residuals of cold 
injury, right foot, rated as 30 percent disabling; residuals 
of cold injury, left foot, rated as 30 percent disabling; 
residuals of cold injury, right hand, rated as 30 percent 
disabling; residuals of cold injury, left hand, rated as 20 
percent disabling; bilateral hearing loss rated as 40 percent 
disabling; and tinnitus rated as 10 percent disabling.  A 
combined 90 percent disability rating is in effect.

The Veteran meets the criteria for schedular consideration of 
TDIU because he is service connected for bilateral hearing 
loss rated as 40 percent disabling, and his combined 
disability rating is 90 percent.  Additionally, all of the 
Veteran's cold injuries to the bilateral hands and feet 
result from common etiology, frostbite while serving in 
Korea, and can be considered as one disability.  See 38 
C.F.R. § 4.16(a) (2008).

The question which therefore must be answered is whether the 
Veteran's service-connected disabilities render him 
unemployable.  He last worked for 19 years as a head ranch 
hand doing hard manual labor, and for 7 years of self-
employment manually milking cows.  He retired in 1998.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected cold injuries to his feet and hands, alone, 
do foreclose his ability to follow a substantially gainful 
occupation.

VA examinations during June 2005 and December 2005, indicate 
that the Veteran has an increased level of cold sensitivity 
in his hands and feet; he avoids cold weather exposures at 
all costs; his feet sweat excessively; there is numbness and 
tingling in his hands and feet; and there is a significant 
amount of pain in his feet when he tries to ambulate.  He can 
only walk about a half block; it is difficult to walk fast; 
and he can only stand about 30 minutes.  There is also 
decreased manual dexterity for very fine movements for 
picking up small objects.  There was x-ray evidence of some 
degenerative changes to the hands and feet, but the reports 
indicated there was no evidence of thermal injuries.  Current 
treatment is wearing extra gloves, insulated boots, and extra 
thick socks. 

The VA examiner in June 2005 diagnosed the Veteran with old 
cold exposure of both hands and feet with ongoing cold 
sensitization.  He noted recurrent fungal infections of the 
feet and toenails, and x-ray evidence of osteoarthritis of 
the hands, and left first metatarsophalangeal degenerative 
joint disease.  He concluded that there were significant 
general occupational effects caused by weakness or fatigue, 
and decreased upper extremity strength.  The effect on doing 
chores was stated to be mild.

The VA examiner in December 2005 provided a more 
comprehensive examination report.  He diagnosed the Veteran 
with a history of cold exposures, bilateral hands and feet; 
chronic and recurring painful symptoms; cold sensitization; 
decreased strength, and degenerative joint disease of the 
bilateral hands and feet.  The impact on occupational 
activities included decreased mobility, decreased manual 
dexterity, problems with lifting and carrying, lack of 
stamina, weakness or fatigue, decreased upper extremity 
strength, decreased lower extremity strength, and pain.   

Noting that the Veteran had been previously employed as a 
ranch and dairy worker until he retired, the examiner 
commented that the Veteran's residuals of cold injury would 
adversely affect any type of employment that would require 
prolonged walking or standing; exposure to cold weather; 
employment of a sit-down nature in a chilly or cold 
environment; and any type of employment that required fine 
motor skills and dexterity in the hands.   He rated the 
effect on the Veteran's ability to do chores as severe.

Thus, it is clear to the Board that the Veteran cannot return 
to the rigorous work required of a ranch or dairy worker.  He 
has been out of the competitive work force for some 10 years, 
and is not likely to find other employment.   

The examiner also commented that there were two non-service-
connected disabilities that he felt significantly contributed 
to adverse effects of employment:  severe left shoulder 
degenerative joint disease, chronic dislocation, status post 
left total shoulder replacement, with decreased range of 
motion; and chronic strain of the lumbosacral spine of 
musculoligamentous origin.  He described the impact of these 
disabilities on occupational activities as including: 
decreased manual dexterity, problems with lifting and 
carrying, difficulty reaching, lack of stamina, weakness or 
fatigue, decreased upper extremity strength, decreased lower 
extremity strength, and pain.  This description is 
essentially identical to the impact on occupational 
activities described for the Veteran's service-connected cold 
injuries.  

The Board believes that the service-connected bilateral 
hearing loss rated at 40 percent disabling must also be taken 
in to account in evaluating the Veteran's unemployability.  A 
June 2005 VA audiological examination reflects that the 
Veteran has moderately severe to severe sensorineural hearing 
loss bilaterally.  In connection with the Veteran's service-
connected bilateral upper and lower extremity residuals of 
cold injury, this would add significantly to the detriment to 
employability.     

The Board has carefully weighed the evidence of record and 
finds that there exists an approximate balance of evidence 
for and against the claim.  That is, notwithstanding non-
service-connected disabilities which significantly impair the 
Veteran's ability to secure and retain gainful employment, 
there is also evidence that the Veteran cannot work due to 
his service-connected disabilities.  The impact on employment 
was described by the December 2005 examiner to be similar for 
both non-service-connected and service-connected 
disabilities.  When the evidence for and against the claim is 
in relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

Accordingly, the Board concludes that a grant of TDIU is 
warranted under 38 C.F.R. § 4.16(a).


ORDER

Entitlement to a total disability rating based on individual 
employability due to service-connected disabilities is 
granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


